     Case: 3:16-cv-00437-TMR Doc #: 135 Filed: 02/12/19 Page: 1 of 3 PAGEID #: 3470



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


Jeffery Day,

                              Plaintiff,

v.                                                              Case No. 3:16-cv-437
                                                                Judge Thomas M. Rose

Kim DeLong, et al.,

                              Defendants.

______________________________________________________________________________

ENTRY AND ORDER FINDING MOOT MOTION IN LIMINE TO EXCLUDE
TROTWOOD DEFENDANTS EMT EXPERTS UNDER FED. R. CIV. P. 26(A)(2)(C) AND
37 BY JEFFREY DAY (ECF 114) AND DENYING MOTION IN LIMINE EXCLUDING
PLAINTIFF'S EXPERTS NOT PREVIOUSLY DISCLOSED BY DEFENDANTS
NAPHCARE INC. AND JACK SAUNDERS. (ECF 117). THE PARTIES ARE GRANTED
UNTIL FEBRUARY 21 TO MOVE THE COURT TO REOPEN DISCOVERY, IF
NECESSARY.

GRANTING IN PART AND DENYING IN PART MOTION IN LIMINE REGARDING
SAUNDERS’ EMPLOYMENT BY NAPHCARE INC. AND JACK SAUNDERS (ECF 118).
PLAINTIFF MAY NOT USE EVIDENCE OF ANY PRIOR BAD ACTS TO SHOW
SAUNDERS’ CHARACTER OR ACTIONS IN CONFORMITY THEREWITH, BUT CAN
USE SUCH EVIDENCE FOR IMPEACHMENT.

GRANTING IN PART, DENYING IN PART, AND FINDING MOOT IN PART, MOTION
IN LIMINE TO EXCLUDE EVIDENCE RELATING TO OTHER LAWSUITS, ALLEGED
INCIDENTS NOT THE SUBJECT MATTER OF THIS CASE, DISMISSED CLAIMS,
CERTAIN TRIAL EXHIBITS IDENTIFIED BY PLAINTIFF, AND THE TESTIMONY
AND REPORT OF JOHN BURKE, PH.D. BY MONTGOMERY COUNTY BOARD OF
COMMISSIONERS AND PHIL PLUMMER. (ECF 119).
______________________________________________________________________________


It is hereby ordered that:

Motion in Limine to Exclude Trotwood Defendants EMT Experts Under Fed. R. Civ. P.
26(a)(2)(C) and 37 by Jeffrey Day (ECF 114) is MOOT in light of the Court’s having granted
the Trotwood Defendants’ Motion for Summary Judgement, ECF 122; Motion in Limine
  Case: 3:16-cv-00437-TMR Doc #: 135 Filed: 02/12/19 Page: 2 of 3 PAGEID #: 3471



excluding Plaintiff's experts not previously disclosed by Defendants NaphCare Inc. and Jack
Saunders (ECF 117) is DENIED. The parties are granted until February 21 to move the Court to
reopen discovery, if necessary.

Motion in Limine regarding Saunders’ employment by NaphCare Inc. and Jack Saunders (ECF
118), is GRANTED IN PART. Plaintiff may not use evidence of any prior bad acts to show
Saunders’ character or actions in conformity therewith, but can use such evidence for
impeachment.

Motion in Limine to Exclude Evidence Relating to Other Lawsuits, Alleged Incidents Not the
Subject Matter of this Case, Dismissed Claims, Certain Trial Exhibits Identified by Plaintiff, and
the Testimony and Report of John Burke, Ph.D. by Montgomery County Board of
Commissioners and Phil Plummer (ECF 119) is in five parts:

       As regards (1) any and all evidence relating to other lawsuits involving any named
       Defendants in this case and regarding alleged incidents that are not the subject matter of
       this case; the motion is GRANTED IN PART. At trial, the Court will bifurcate the
       questions of liability from any questions of punitive damages or the possibility of a
       pattern or practice of Constitutional violations by the County. In the event that the jury
       finds a violation of Plaintiff’s constitutional rights, Plaintiff will be permitted to introduce
       evidence or testimony as to the other cases, in order to prove a pattern or practice of
       constitutional violations pursuant to which the County itself might be held liable.

       As regards (2) any and all evidence regarding claims that this Court may dismiss pursuant
       to these and other Defendants’ motions for summary judgment; the motion is MOOT, as
       Plaintiff represents he has no intention of introducing evidence regarding claims that have
       been dismissed.

       As regards (3) any mention of punitive damages against these Defendants; the motion is
       DENIED. The claims against Saunders and NaphCare are individual claims, and thus
       subject to claims for punitive damages.

       As regards (4) “certain exhibits identified by Plaintiff”:

           Plaintiff’s Exhibit 44, photos showing a sign that reads “If you can talk then you
           obviously can f***ing breathe” are ADMISSIBLE;

           Plaintiff’s Exhibit 39, Photos of Plaintiff’s Injuries, is ADMISSIBLE;

           Plaintiff’s Exhibit 6, Videos of the Montgomery County Jail, is ADMISSIBLE to
           show liability when showing Plaintiff. The footage from Video 27 and Video 9
           depict Plaintiff during the first thirteen (13) seconds of Video 27, and the first thirty
           (30) seconds of Video 9. Video of others may be shown if relevant to showing a
           pattern or practice, should liability be established;

                                                  2
Case: 3:16-cv-00437-TMR Doc #: 135 Filed: 02/12/19 Page: 3 of 3 PAGEID #: 3472



       and;

       as regards (5) testimony of John Burke, Ph.D.; Planitiff’s exhibit 41: John Burke,
       Ph.D. Economic Report; and Plaintiff’s exhibit 42: Life Expectancy Table the motion
       is DENIED.

    DONE and ORDERED in Dayton, Ohio, this Tuesday, February 12, 2019.




                                                      s/Thomas M. Rose

                                              _____________________________________
                                                                  THOMAS M. ROSE
                                                   UNITED STATES DISTRICT JUDGE




                                          3
